The following was this Court’s Opinion.
The Court,
doubting, upon the testimony, whether it is not proved in the cause that the intestate Burnett was a secret partner with the appellee Upshaw at the time of the transaction in question, is of opinion that the Decree is erroneous, in dismissing the hill, instead of causing this fact to be decided by an issue directed for that purpose. The Decree is therefore reversed with costs, and the cause remanded to be proceeded in pursuant to the principle;; of ibis decree.